DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 8 June 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2864940 A1 with a machine translation (concurrently submitted) being used as the English language equivalent translation (hereinafter “Jean”).Regarding claim 1 	Jean teaches a fixing or seat rail 1 for fastening equipment elements in an aircraft (abstract; page 2, lines 16-17; and Figure 3b).  Jean teaches the seat rail has a holding region 16 for connection to a seat (equipment element) of the aircraft, and a support region of a base 22 fixed to crosspieces of an aircraft (fastening the rail to a carrier element of the aircraft) (abstract; page 4, lines 93-95 and 100; and Annotated Figure 3b, shown below). 	Jean teaches the rail 1 comprises an upper sliding part 10 made of a metal (metallic shell) which includes a lower projecting part 14 which is filled with an upper projecting part 24 of a lower support part 20 made of a composite material (filler material) (abstract and page 4, lines 88-107).
    PNG
    media_image1.png
    420
    423
    media_image1.png
    Greyscale
Regarding claims 2 and 3 	In addition, Jean teaches the lower support part 20 (filler material) comprises a composite material made from carbon fiber reinforced resin (abstract).Regarding claim 4 	In addition, Jean teaches the upper sliding part 10 (metallic shell) is formed of titanium (abstract).Regarding claim 5 	The use of product-by-process limitations has been noted in claim 5, for example, "[t]he rail as claimed in claim 1, produced by injection molding, the metallic shell being used as a casting mold for the filler material and, together with the filler material after hardening thereof, forming the rail".  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP § 2113.  In the instant case, there does not appear to be any additional structure to the claimed rail which is implied by the process recited in claim 5.Regarding claim 6 	In addition, Jean illustrates the upper sliding part 10 (metallic shell) comprises at least one of a T-shaped design or the holding region (Annotated Figure 3b, shown above).Regarding claim 7 	In addition, Jean illustrates the holding region comprises a crown for connection to the equipment element, two spaced-apart limbs, and a flange element extending laterally toward the outside from at least one of the limbs (Annotated Figure 3b, shown above).Regarding claims 8 and 9 	In addition, Jean teaches the rail 1 comprises an element 16 for fastening various accessories, such as aircraft seats, kitchen elements, toilets, among other accessories of an aircraft (equipment elements or pre-installed cabin equipment modules) to a floor 5 of a cabin of the aircraft (abstract; Figure 2; page 2, lines 16-21; and page 4, lines 84-85 and 88-95).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783